Citation Nr: 1737791	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-09 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for cataracts only as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for hypertension only as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for erectile dysfunction only as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities only as secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from September 1966 until September 1968.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The April 2010 rating decision also denied entitlement to service connection for peripheral neuropathy of the bilateral lower extremities; however a March 2013 rating decision later granted service connection for bilateral lower extremity peripheral neuropathy.  The Veteran did not express disagreement with the effective dates or ratings assigned in the March 2013 decision, thus it represents a full grant as to that benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Veteran presented testimony at a videoconference hearing before a Veterans Law Judge (VLJ) in October 2016, and a transcript of that proceeding is of record.  While the undersigned VLJ did not preside over the October 2016 hearing, any prejudice to the Veteran is moot as the matter is being dismissed.


FINDING OF FACT

In June 2017 the Veteran's death certificate was associated with the claims file showing that the Veteran died in May 2017.
CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the Veteran for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 



ORDER

The appeal is dismissed.




		
K. MILLIKAN
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


